*468
ORDER

PER CURIAM.
Arleen Jones (“defendant”) was charged by information with delivery of a controlled substance near a school under section 195.214 RSMo (Supp.1999). Defendant appeals the judgment on her conviction, after a jury found her guilty and the trial court sentenced her to twenty-five years in prison.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).